Citation Nr: 0936178	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 25, 2005, 
for service connection of a right wrist disability, to 
include as due to clear and unmistakable error (CUE) in a 
September 16, 1986, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1964 and from April 1966 to September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned service connection 
for a right wrist disability and an effective date of January 
25, 2005.  The Veteran disagreed with the effective date, 
alleging, in essence, that there was CUE in a September 16, 
1986, rating decision which denied service connection for the 
same disability.  The Veteran attended a hearing before the 
undersigned in November 2008, during which he made similar 
arguments.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO has treated the Veteran's claim as one for an earlier 
effective date.  However, at the Veteran's hearing before the 
undersigned, he alleged that, had the service treatment 
records been before the RO at the time of the original 
September 1986 decision, service connection would have been 
granted.  As such, at the hearing, the Veteran raised a claim 
of CUE. 

Under the law, the effective date for a grant of service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later. However, if the claim 
is received within one year of separation from service, the 
effective date will be the day following the date of 
separation from service. 38 C.F.R. § 3.400(b)(2). As such, in 
the absence of CUE, the RO assigned the earliest possible 
effective date for its grant of service connection, which as 
noted above was September 2, 2003. See Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 
1326 (Fed. Cir. 2003). If, however, VA determines that the 
earlier decision was clearly and unmistakably erroneous, the 
prior decision will be reversed or if, amended, and for the 
purposes of authorizing benefits, the rating or adjudicative 
decision that constitutes a reversal of the prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the correct decision had been made on the date 
of the reversed decision. 38 C.F.R. § 3.105(a) (2009). Thus, 
if VA determines that the September 1986 rating decision 
contains clear and unmistakable error, the effective date 
would be assigned as if there were no such determination.  

The Veteran's challenge to the September 1986 rating decision 
is thus inextricably intertwined with his claim of 
entitlement to an earlier effective date for service 
connection for a right wrist disability, because finality 
presumes the absence of clear and unmistakable error, i.e., 
if a prior adjudication contains clear and unmistakable 
error, it did not become final. Id; see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the Board must 
defer consideration of the Veteran's earlier effective date 
claim until the RO adjudicates, in the first instance, his 
clear and unmistakable error claim. See Huston v. Principi, 
18 Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and 
must remand this case to the RO for its initial consideration 
of the Veteran's inextricably intertwined clear and 
unmistakable error claim.

Accordingly, the case is REMANDED for the following action:
 
The RO/AMC should adjudicate whether CUE 
existed in the September 1986 decision 
wherein the RO determined that the 
Veteran had no in service wrist injury 
and was not entitled to service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case, 
which includes the relevant law 
pertaining to CUE claims. He should be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

